Exhibit SHARE EXCHANGE AGREEMENT THIS AGREEMENT is made effective as of the 19th day of October 2009. AMONG: Wind Works Power Corp., a Nevada corporation, located at 346 Waverley Street Ottawa, OntarioK2P 0W5, (“Wind Works”) AND Wind Works Power Canada Inc., an Ontario Corporation located at 346 Waverley Street Ottawa, OntarioK2P 0W5 (“Wind Works Power”) AND: Skyway 126 Wind Energy Inc., a corporation existing under the laws of Ontario and having its head office at 3042 Concession Road 3 Adjala, RR 1, Hockley Valley, Palgrave, Ontario, L0N 1P0 (“Skyway 126”), AND: Derek Tenant (“Selling Shareholder”) WHEREAS: A. Wind Works Power is a wholly owned subsidiary of Wind Works. B. Wind Works Power will acquire 70% of the issued and outstanding shares of common stock ofSkyway C. The Selling Shareholder is the registered and beneficial owner of70% of theClass B Commonflow through voting shares of the capital of Skyway (the “ Class B Common Stock”); D. Wind Works has agreed to issue2,000,000common shares in the capital of Wind Worksas of the Closing Date, inconsideration for the purchase by Wind Works Powerof 70%of the issued and outstanding Class B Common Stock of Skyway 126. E. Skyway 126 is the registered and beneficial owner of an existing 10 Megawatt (MW) wind energy project under development in Clearview Township in the Province of Ontario.See attached Schedule 3. F. Skyway 126 has a HydroOne queue position (IFA #929), land leases for a 10MW project, and one year of wind data. NOW THEREFORE, in consideration of the mutual covenants and agreements herein contained and other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged), the parties covenant and agree as follows: DEFINITIONS Definitions 1.1The following terms have the following meanings, unless the context indicates otherwise: “Agreement” shall mean this Agreement, and all the exhibits, schedules and other documents attached to or referred to in this Agreement, and all amendments and supplements, if any, to this Agreement; “Closing” shall mean the completion of the Transaction, in accordance with this Agreementhereof, at which the Closing Documents shall be exchanged by the parties, except for those documents or other items specifically required to be exchanged at a later time; “Closing Date” shall mean a date mutually agreed upon by the parties hereto in writing and subject to the satisfaction or waiver by Wind Works and Skyway of the conditions precedent set out in Sections 0and0 respectively; “Closing Documents” shall mean the papers, instruments and documents required to be executed and delivered at the Closing pursuant to this Agreement; “Exchange Act” shall mean the United States Securities Exchange Act of 1934, as amended; “GAAP” shall mean United States generally accepted accounting principles applied in a manner consistent with prior periods; “Liabilities” shall include any direct or indirect indebtedness, guaranty, endorsement, claim, loss, damage, deficiency, cost, expense, obligation or responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate, liquidated or unliquidated, secured or unsecured; “Selling Shareholders” are those shareholders set forth on Schedule 2 executing this Agreement as may be amended time to time prior to Closing “Shareholders” are those shareholders set forth on Schedule 1 owning 70%of the outstanding equity securities of Skyway. “Skyway Shares” shall mean the Class B Common Stock heldby the Selling Shareholders. “SEC” shall mean the Securities and Exchange Commission; “Securities Act” shall mean the United States Securities Act of 1933, as amended; “Taxes” shall include international, federal, state, provincial and local income taxes, capital gains tax, value-added taxes, franchise, personal property and real property taxes, levies, assessments, tariffs, duties (including any customs duty), business license or other fees, sales, use and any other taxes relating to the assets of the designated party or the business of the designated party for all periods up to and including the Closing Date, together with any related charge or amount, including interest, fines, penalties and additions to tax, if any, arising out of tax assessments; and “Transaction” shall mean the purchase of the Skyway Shares by Wind Works Power from the Selling Shareholders in consideration for the issuance of the Wind Works Shares. “Wind Works Shares” shall mean 2 million fully paid and non-assessable common shares of Wind Works, to be issued to the Selling Shareholders on the Closing Date. 1.2 Schedules The following schedules are attached to and form part of this Agreement: Schedule 1 Property Map 2. THE OFFER, PURCHASE AND SALE OF SHARES 2.1 Offer, Purchase and Sale of Shares Subject to the terms and conditions of this Agreement, the Selling Shareholder hereby covenants and agrees to sell, assign and transfer to Wind Works Power, and Wind Works Power hereby covenants and agrees to purchase from the Selling Shareholder the Skyway Shares held by the Selling Shareholder. 2.2 Consideration As consideration for the sale of the Skyway Shares by the Selling Shareholder to Wind Works Power, Wind Works Power shall allot and issue the Wind Works Shares to the Selling Shareholder. The Selling Shareholder acknowledges and agrees that the Wind Works Shares are being issued pursuant to an exemption from the prospectus and registration requirements of the Securities Act.As required by applicable securities law, the Selling Shareholder agrees to abide by all applicable resale restrictions and hold periods imposed by all applicable securities legislation.All certificates representing the Wind Works Shares issued on Closing will be endorsed with a restrictive legend similar in form and substance to the following: “NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
